









INCREMENTAL TERM LOAN AMENDMENT
INCREMENTAL TERM LOAN AMENDMENT, dated as of August 31, 2016 (this “Amendment”),
by and among the lender party hereto (the “Incremental Term Lender”), MACOM
TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a M/A-COM Technology Solutions
Holdings, Inc.), a Delaware corporation (the “Borrower”), and GOLDMAN SACHS BANK
USA (“GS”), as administrative agent (in such capacity, the “Administrative
Agent”) under the Credit Agreement referred to below.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 8,
2014 (as amended, restated, supplemented or modified from time to time prior to
the date hereof, the “Credit Agreement”, and, as amended by this Amendment, the
“Amended Credit Agreement”), among the Borrower, each Lender from time to time
party thereto and GS as the Administrative Agent, the Collateral Agent, the
Swing Line Lender and an L/C Issuer (capitalized terms used but not defined
herein having the meanings provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish a Term Loan Increase with new and/or existing Term
Lenders;
WHEREAS, the Borrower has requested that the Incremental Term Lender extend
credit to the Borrower in the form of New Term Loans in an aggregate principal
amount of $250,000,000, which New Term Loans will be incurred pursuant to a Term
Loan Increase and, upon the incurrence thereof, will be of the same Class as the
Initial Term Loans; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1    New Term Commitments; New Term Loans.
(a) Subject to the terms and conditions set forth herein, the Incremental Term
Lender agrees to make Incremental Term Loans (as defined below) on the
Incremental Term Loan Effective Date (as defined below) in an aggregate
principal amount equal to the Incremental Term Commitment (as defined below).


(b) The Incremental Term Commitment shall be automatically and permanently
reduced to $0 upon the making of the Incremental Term Loans pursuant to clause
(a) above.


Section 2    Defined Terms. As used in this Amendment, the following terms shall
have the meanings set forth below:
“Incremental Term Commitment” means the obligation of the Incremental Term
Lender to make an Incremental Term Loan to the Borrower pursuant to this
Amendment in an aggregate amount not to exceed $250,000,000.
“Incremental Term Loans” means the New Term Loans being made to the Borrower by
the Incremental Term Lender in Dollars equal to the Incremental Term Commitment
on the Incremental Term Loan Effective Date.
Section 3    Terms and Conditions.     Pursuant to Section 2.14 of the Credit
Agreement:


(a) The Incremental Term Loans shall have the following terms:





--------------------------------------------------------------------------------





(i)Applicable Rate. The Applicable Rate, Base Rate and Adjusted Eurocurrency
Rate with respect to the Incremental Term Loans shall be the Applicable Rate,
Base Rate, and Adjusted Eurocurrency Rate, respectively with respect to the
Initial Term Loans.


(ii)Mandatory Prepayments. The Incremental Term Loans shall be subject to
mandatory prepayments on the same basis as the Initial Term Loans as set forth
in Section 2.05(b) of the Credit Agreement.


(iii)Optional Prepayments. The Incremental Term Loans may be optionally prepaid
on the same basis as the Initial Term Loans as set forth in Section 2.05(a) of
the Credit Agreement.


(iv)Amortization and Maturity Date. The Maturity Date for the Incremental Term
Loans shall be the Original Term Loan Maturity Date. The Borrower shall repay
the Incremental Term Loans in accordance with Section 2.07(a) of the Credit
Agreement (as amended hereby), which is hereby amended and restated in its
entirety pursuant to this Amendment to read as follows:


Term Loans. The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of
September, 2016, a principal Dollar Amount of the Initial Term Loans equal to
$1,512,755 (as such repayment amount shall be reduced as a result of the
application of prepayments in accordance with the order of priority determined
under Section 2.05); provided that at the time of any effectiveness of any
Extension Amendment, the scheduled amortization with respect to the Initial Term
Loans set forth above shall be reduced ratably to reflect the percentage of
Initial Term Loans converted to Extended Term Loans (but will not affect the
amount of amortization received by a given lender with outstanding Initial Term
Loans), (ii) the amortization for any new Class of Term Loans established
pursuant to an Incremental Amendment, a Refinancing Amendment, an Extension
Amendment or an amendment to this Agreement in respect of Replacement Term Loans
shall be as agreed in accordance with the terms and conditions hereof and
specified in such Incremental Amendment, Refinancing Amendment, Extension
Amendment or amendment to this Agreement in respect of Replacement Term Loans,
as applicable, and (iii) on the Maturity Date for each Class of Term Loans, the
aggregate principal amount of all such Term Loans outstanding on such date;
provided that the repayments under this clause may be adjusted to account for
the addition of any New Term Loans, including any increase to payments to the
extent, and as required pursuant to, the terms of any applicable Incremental
Amendment involving a Term Loan Increase to the Initial Term Loans.
(v)Available Incremental Amount. The Borrower has elected to use clause (a) of
the definition of “Available Incremental Amount” to effectuate the Term Loan
Increase contemplated hereby.


(vi)Credit Agreement Governs. The terms of the Incremental Term Loans shall be
identical to the terms of the Initial Term Loans for all purposes under the
Credit Agreement and the other Loan Documents (other than with respect to
upfront fees, original issue discount and arrangement, structuring or similar
fees payable in connection therewith), the Incremental Term Loans shall be of
the same Class as the Initial Term Loans and the Incremental Term Loans shall be
subject to the provisions of the Credit Agreement and the other Loan Documents
on the same basis as the Initial Term Loans. From and after the Incremental Term
Loan Effective Date, each reference to an “Initial Term Loan” or “Initial Term
Loans” in the Amended Credit Agreement shall be deemed to include the
Incremental Term Loans, each reference to a “Term Lender” in the Amended Credit
Agreement shall be deemed to include the Incremental Term Lender and related
terms will have correlative meanings mutatis mutandis (in each case, unless the
context otherwise requires; it being agreed and understood by the parties hereto
that the references to the Initial Term Loans in Section 2.14(b)(v) of the
Amended Credit Agreement, and in the proviso to clause (iii) of the first
proviso to the definition of “Incremental Equivalent Debt” in the Amended Credit
Agreement (such proviso and Section 2.14(b)(v), collectively, the “MFN
Provisions”), are, in each case, only to the Initial Term Loans made on the
Closing Date, but that the Incremental Term Loans shall benefit from (x) any
increase in (or implementation of, as applicable) any Eurocurrency Rate or Base
Rate floor applicable to the Initial Term Loans made on the Closing Date, (y)
any





--------------------------------------------------------------------------------





increase in the Applicable Rate for the Initial Term Loans made on the Closing
Date or (z) any combination of the increases described in the foregoing clauses
(x) and (y) that occurs in accordance with the MFN Provisions, in each case, on
the same basis as such Initial Term Loans made on the Closing Date).


(b) The Credit Agreement is hereby further amended as follows:


(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:


“Incremental Term Loan Amendment Effective Date” means August 31, 2016.
(ii)Section 2.23 of the Credit Agreement is hereby amended by deleting the text
“the one year anniversary of the Closing Date” and substituting in lieu thereof
the text “the six month anniversary of the Incremental Term Loan Effective
Date”.


(iii)The penultimate paragraph of Section 3.07 of the Credit Agreement is hereby
amended by deleting the text “the one year anniversary of the Closing Date” and
substituting in lieu thereof the text “the six month anniversary of the
Incremental Term Loan Effective Date”.


Section 4    Conditions to Effectiveness. This Amendment and the obligation of
the Incremental Term Lender to make the Incremental Term Loans shall become
effective on the date hereof (such date, the “Incremental Term Loan Effective
Date”) upon satisfaction (or, with respect to Sections 4(a)(ii), (iii) and (iv)
only, waiver by the Administrative Agent) of each of the following conditions:
(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):


(i)the Borrower’s counterpart signature page to this Amendment;


(ii)each Guarantor’s counterpart signature page to the acknowledgment attached
to this Amendment;


(iii)a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties;
    


(iv)such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Loan Party, a customary
certificate of a Responsible Officer of each Loan Party and an incumbency
certificate of each Loan Party evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Incremental Term Loan Effective
Date;


(v)a Loan Notice (without any representation therein as to the satisfaction of
conditions in Section 4.02 of the Amended Credit Agreement) relating to the
funding of the Incremental Term Loans on the Incremental Term Loan Effective
Date;


(vi)copies of recent Uniform Commercial Code, tax and intellectual property Lien
searches and copies of judgment searches, in each case, in each jurisdiction
reasonably requested by the Administrative Agent in respect of the Loan Parties;


(vii)a certificate, from the chief financial officer of the Borrower, attesting
to the Solvency of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, on the Incremental





--------------------------------------------------------------------------------





Term Loan Effective Date after giving effect to the incurrence of the
Incremental Term Loans; and


(viii)a certificate from the chief financial officer of the Borrower containing
a representation that, on the Incremental Term Loan Effective Date after giving
Pro Forma Effect to the incurrence of the Incremental Term Loans, the Total Net
First Leverage Ratio will be less than or equal to 3.50 to 1.00.


(b) Immediately before and immediately after giving effect to this Amendment, no
Event of Default shall exist.


(c) Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document
shall be true and correct in all material respects; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects.


(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 12 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.


Other than the conditions set forth in this Section 4, there are no other
conditions (express or implied) to the Incremental Term Loan Effective Date. For
purposes of determining compliance with the conditions specified in this Section
4, the Incremental Term Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Incremental Term Lender under this Amendment unless the Administrative Agent
shall have received notice from the Incremental Term Lender prior to the
Incremental Term Loan Effective Date specifying its objection thereto.
Section 5    Loan Notice. The Incremental Term Lender and the Administrative
Agent agree that the Borrower’s delivery of a Loan Notice for Incremental Term
Loans that are Eurocurrency Rate Loans at any time on or prior to the
Incremental Term Loan Effective Date (in lieu of such delivery with three (3)
Business Days’ advance notice) is effective notice of such Borrowing.
Section 6    Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent, the Lenders and the Incremental Term
Lender that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 7    Counterparts.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.
Section 8    Governing Law and Waiver of Right to Trial by Jury.





--------------------------------------------------------------------------------





THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
Section 9    Headings.
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
Section 10    Reaffirmation.
(a)The Borrower hereby expressly acknowledges the terms of this Amendment and
acknowledges that the Incremental Term Loans constitute Obligations under the
Amended Credit Agreement, and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
as in effect immediately after giving effect to this Amendment and the
transactions contemplated hereby, and (ii) its grant of Liens on the Collateral
to secure the Obligations pursuant to the Collateral Documents to which it is a
party.


(b)Each Guarantor, by signing the acknowledgment attached to this Amendment, in
its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the Incremental Term Loans constitute Obligations
under the Amended Credit Agreement and that the guarantee contained in the
Guaranty is, and shall remain, in full force and effect immediately after giving
effect to this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party, as in
effect immediately after giving effect to this Amendment and the transactions
contemplated hereby, and (ii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Collateral Documents to which it is a party.


Section 11    Effect of Amendment; References to the Credit Agreement;
Miscellaneous.
Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Incremental
Term Loan Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Incremental Term Loan Effective Date, the Credit Agreement as
amended hereby.
Section 12    Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment to the extent required under Section 10.04 of the Credit Agreement.


[Signature Pages Follow]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC.
By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:
Senior Vice President and Chief                 Financial Officer








--------------------------------------------------------------------------------









Acknowledged and agreed with respect to Section 10(b) of the Amendment to which
this acknowledgment is attached by:
MACOM TECHNOLOGY SOLUTIONS INC.






By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:
Chief Financial Officer



MINDSPEED TECHNOLOGIES, LLC






By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:
Chief Financial Officer





NITRONEX, LLC






By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:
Chief Financial Officer








--------------------------------------------------------------------------------









BINOPTICS, LLC






By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:
Chief Financial Officer





AEROFLEX / METELICS, INC.






By:    /s/ Robert McMullan        
Name:    Robert McMullan
Title:    Chief Financial Officer









--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as Administrative Agent
By:    /s/ Thomas M. Manning                
Name:    Thomas M. Manning
Title:    Authorized Signatory




GOLDMAN SACHS BANK USA, as the Incremental Term Lender
By:    /s/ Thomas M. Manning                
Name:    Thomas M. Manning
Title:    Authorized Signatory





